Citation Nr: 0706082	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  05-12 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel











INTRODUCTION

The veteran had active duty for training (ACDUTRA) from May 
1980 to August 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision in which 
the RO denied a claim for service connection for a 
psychiatric condition to include bipolar disorder, 
schizophrenia, and post-traumatic stress disorder.  The 
veteran filed a notice of disagreement (NOD) in April 2004.  
The RO issued a statement of the case (SOC) in March 2005 and 
the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in April 2005.  

The Board notes that, on his April 2005 VA Form 9, the 
veteran checked a box indicating that he desired a hearing 
before a Member of the Board in Washington, D.C. (Central 
Office hearing).  By a letter dated May 2005, VA notified the 
veteran that a Central Office hearing was scheduled.  In a 
May 2005 letter, the veteran indicated that he no longer 
wanted a hearing and requested that the Board proceed with 
its review of this matter on the basis of the current record.  
See 38 C.F.R. § 20.704(e) (2006).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  There is no medical evidence of any complaints, 
treatment, or diagnosis of a psychiatric disorder in service 
or within one year after the veteran's separation from 
service, nor is there probative evidence of a nexus between 
the veteran's currently manifested psychiatric problems first 
identified many years after service (variously diagnosed as 
atypical psychosis, bipolar disorder, schizophrenia, and 
polysubstance abuse) and his brief period of active military 
service.

3.  The veteran served only three months active service, and 
he did not engage in combat with the enemy.

4.  There is no credible supporting evidence that shows the 
veteran was present for or witnessed an inservice stressor 
event.

5.  There is no diagnosis of PTSD linked to a confirmed 
inservice stressor. 


CONCLUSION OF LAW

Service connection for a psychiatric disorder to include PTSD 
is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309, 4.125 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. 38 C.F.R. § 3.159(c).

Considering the record in light of the above-noted legal 
authority, the Board finds that all notification and 
development action needed to render a fair decision on the 
claim on appeal has been accomplished.

By way of a June 2003 pre-rating notice letter, and June 2004 
and October 2004 post-rating notice letters, the RO advised 
the appellant of VA's responsibilities to notify and assist 
the appellant in his claim.  Moreover, the June 2003 letter 
specified what was required to prove a claim for service 
connection; the RO explained the information and/or evidence 
required from him, including medical evidence showing a 
current disability, as well as evidence that the currently 
claimed condition existed from military service to the 
present time, or evidence that the veteran's current 
condition was incurred in or aggravated by the veteran's 
active military service; and a relationship between the 
current condition and service.  After, he was afforded the 
opportunity to respond.  Hence, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support the claim, and has been 
afforded ample opportunity to submit such information and 
evidence.

The Board also finds that the June 2003, June 2004, and 
October 2004 letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the June 2004 
letter, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, or records 
from other Federal agencies, and requested that the veteran 
identify and provide the necessary releases for any medical 
providers from whom he wanted the RO to obtain and consider 
evidence.  In the June 2003, June 2004, and October 2004 
notice letters the RO also specified that they would obtain 
any private medical records for which sufficient information 
and authorization was furnished, and that the RO would also 
obtain any pertinent VA records if the veteran identified the 
date(s) and place(s) of treatment.  In the June 2004 letter, 
the RO advised that "if you have any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession, 
that pertains to your claim, please send it to us."

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim; (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As explained above, all four content of notice 
requirements have been met in the instant appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided 'at the time' that, or 
'immediately after,' the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran 
before and after the rating action on appeal.  However, the 
Board finds that, with respect to this matter, any delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that the claim was fully developed and 
re-adjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  As indicated above, the 
veteran has been notified of what is needed to substantiate 
his claim, and afforded several opportunities to present 
information and/or evidence in support of the claim, which he 
has done.  As a result of RO development, comprehensive 
documentation, identified below, has been associated with the 
claims file and considered in evaluating the claim on appeal.  
After the most recent RO notice letter in October 2004 
(which, substantially completed VA's notice requirements) the 
RO gave the veteran further opportunities to furnish 
information and/or evidence pertinent to the claim on appeal.  

Hence, in light of all that has been done to notify the 
veteran with regard to his claim, the Board finds that any 
failure on VA's part in not completely fulfilling the VCAA 
notice requirements prior to the RO's initial adjudication of 
the claim is harmless.  See ATD Corp., 159 F.3d at 549; 
Cf. 38 C.F.R. § 20.1102 (2006). 

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (those five elements 
include: veteran status, existence of a disability, 
connection between the veteran's service and that disability, 
degree of disability, and effective date pertaining to the 
disability).  In this case, the veteran's status is not at 
issue.  While the RO has not furnished notice pertinent to 
the matters of disability rating or effective date, on these 
facts, such omission is harmless.  Id.  As the Board's 
decision herein denies the appellant's claim for service 
connection, no disability rating or effective date is being, 
or is to be, assigned; accordingly, there is no possibility 
of prejudice to the appellant under the notice requirements 
of Dingess/Hartman.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran in connection with the 
claim on appeal.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining evidence 
necessary to substantiate the veteran's claim.  The RO has 
obtained the veteran's service medical records, VA medical 
records, and private medical records.  The Board also points 
out that the veteran has been given opportunities to submit 
evidence to support his claim.  Significantly, the veteran 
has not identified, and the record does not otherwise 
indicate, any existing pertinent records, in addition to 
those noted above, that need to be obtained.  The record also 
presents no basis for further developing the record to create 
any additional evidence to be considered in connection with 
the claim.

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with an appellate decision on the claim on appeal.



II.  Factual Background

Medical records from the veteran's brief period of ACDUTRA in 
1980 are completely negative for complaints, findings, or 
diagnoses of any psychiatric disorder.  The veteran was 
psychiatrically normal on entrance examination of February 
1980.  On his report of medical history in a December 1980, 
the veteran denied treatment for a mental condition, 
depression or excessive worry or nervous trouble of any sort.

From May 1985 to September 2002, the veteran received regular 
treatment and evaluation at Mid-Hudson Psychiatric Center.  
He was hospitalized there in May 1985, and committed there 
from the New York Supreme Court from May 1985 to May 1986 
after being found not competent to stand trial.  A May 1985 
assessment report includes the veteran's sister's statement 
that in 1983, the veteran became short-tempered, unrealistic, 
and talked about violence but did not carry out any violent 
acts.  The diagnosis was atypical psychosis and 
schizophreniform disorder.  The July 1985 discharge diagnosis 
was paranoid schizophrenia and mixed unspecified substance 
abuse.  September 2000 treatment notes reflect a diagnosis of 
continuous paranoid schizophrenia.  Records reflect no 
medical diagnosis of PTSD.

July and August 1987 medical records from the Bronx 
Psychiatric Center show that the veteran had regular 
treatment and evaluation for psychiatric disorders variously 
diagnosed as atypical psychosis and mixed substance abuse.  
These records do not reflect a medical diagnosis of PTSD.  
The psychiatric history reflected the mother's report that 
she first noted his bizarre hyper-grandiose and restless 
behavior in 1983.  Records reflect no medical diagnosis of 
PTSD.

Records from Kirby Forensic Psychiatric Center, dated from 
February 1989 to September 1999, reflect that the veteran was 
diagnosed with manic bipolar disorder with psychotic features 
and antisocial personality disorder.  Records reflect no 
medical diagnosis of PTSD.

March 1994 to October 1996 Riker's Island Correctional Health 
Services Montefiore Medical Center medical records document 
regular treatment and evaluation of the veteran for 
psychiatric disorders variously diagnosed as chronic paranoid 
schizophrenia, paranoid delusions, and bipolar disorder 
(hypomanic).  Records reflect no medical diagnosis of PTSD.

In December 1996, the veteran was referred to St. Vincent's 
Hospital for appropriate mental health housing.  He was 
diagnosed with schizophrenia, psychosis, anti-social 
personality disorder after talking bizarre, and rambling.  
Records reflect no medical diagnosis of PTSD.

In January 1997 a  Riker's Island Mental Health Services 
social worker documented the veteran's report of being 
diagnosed as schizophrenic since 1984, after multiple losses 
via death in the family; he stated that he was normal before 
then.  He was diagnosed with mixed bipolar, schizophrenia 
undifferentiated, schizophrenia affective disorder, and 
polysubstance dependence in full remission.  Records reflect 
no medical diagnosis of PTSD.

Medical records from the New York City Bureau of Correctional 
Health and Hospital Corporation show regular treatment and 
evaluation of the veteran from March 1997 to April 2000 for 
psychiatric disorders variously diagnosed as psychotic 
disorder NOS, schizophrenia paranoid type, history of 
polysubstance abuse in institutional remission, and anti-
social personality disorder but do not reflect a medical 
diagnosis of PTSD.  

In 1998, the veteran was hospitalized at Metropolitan 
Hospital for chronic schizophrenia paranoid type.  Records 
reflect no medical diagnosis of PTSD.

A June 1998 Yonkers General Hospital note reflects diagnoses 
of manic bipolar disorder and cocaine and alcohol dependence.  
Records reflect no medical diagnosis of PTSD.

VA medical center records document regular, independent, and 
group therapy for the veteran from June 1999 to February 2002 
for psychiatric disorders variously diagnosed as 
schizophrenia, depressive disorder NOC, substance induced 
mood disorder, and bipolar disorder, manic type.  Records 
reflect no medical diagnosis of PTSD.

August 2001 through March 2005 treatment records from Central 
New York Psychiatric Center reflect treatment and evaluation 
of the veteran for schizoaffective disorder and polysubstance 
dependence.  Records reflect no medical diagnosis of PTSD.

A May 2004 a Central New York Psychiatric Center (Midstate 
Correctional Facility) treatment plan reveals the veteran's 
admission for schizoaffective disorder and polysubstance 
dependence.  He was assessed as stable that quarter.  Records 
reflect no medical diagnosis of PTSD.

A March 2005 New York State Psychiatric Center Sing Sing 
Discharge Summary report indicates the veteran's various 
post-service hospitalizations in the following state 
institutions: Mid Hudson FPC May 1985 and September 2000, 
Bronx Psychiatric Center February 1989, Rockland Psychiatric 
Center January 1983 and January 1984, Metropolitan Hospital 
in 1999, Phoenix House in 1999, and City of New York 
Psychiatric Center August 2000 as an outpatient.  He was 
treated for bipolar disorder at  Riker's Island Jail in 1984.  
Admitted to Montefiore Medical  for acute bipolar manic 
disorder in 1986, and medically detoxed at Yonkers General 
Hospital in 1994, 1995, and 1996.  The discharge diagnosis 
was schizoaffective disorder, bipolar type.  Records reflect 
no medical diagnosis of PTSD.


III.  Law and Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  In addition, certain chronic diseases, 
including psychoses, may be presumed to have incurred during 
service if they become manifested to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; see also 67 
Fed. Reg. 67792-67793 (Nov. 7, 2002).

Under 38 U.S.C.A. §§ 1110 and 1131, the veteran must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings. 
38 C.F.R. § 3.303.

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21-24) (West 2002); 38 C.F.R. § 3.6 (2005).  ACDUTRA is, 
inter alia, full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 C.F.R. 
§ 3.6(c)(1) (2005).

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101, 106, 1110, 1131.

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
Therefore, consideration under 38 C.F.R. §§ 3.307, 3.309, 
including presumption of aggravation of a chronic preexisting 
disease (See 67 Fed. Reg. 67792-67793 (November 7, 2002), is 
not for application in this appeal.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 
supra.

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise and he does not argue otherwise.

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The United States Court of 
Appeals for Veterans Claims (Court) has held that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993); see also Espiritu, supra.  

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991).  It is equally clear, however, that the 
resolution of issues that involve medical knowledge, such as 
diagnosis of disability and determination of medical 
etiology, require professional evidence.  See Espiritu, 
supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen  
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Initially, the Board notes that psychiatric problems were not 
shown during the veteran's brief period of service in 1980 or 
for more than a year thereafter.  In statements, the 
veteran's mother and sister appear to relate the beginning of 
the veteran's psychiatric problems to 1983.  There is no 
objective medical indication of a psychiatric disorder until 
1983 or 1984, years after the veteran's discharge from 
service in 1980.  The Board points out that the lapse of time 
between service and the diagnosis of a disability for which 
service connection is sought is a factor that tends to weigh 
against a claim for service connection.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Review of the treatment records on file shows that the 
veteran has had rather consistent treatment (inpatient and 
outpatient) by psychiatric or mental health professionals 
since 1983.  Over that time, the veteran's psychiatric 
condition has been diagnosed variously as atypical psychosis, 
schizophrenia, schizoaffective disorder, bipolar disorder, 
anti-social personality disorder, and polysubstance 
abuse/dependence.  Not one of the diagnosed conditions has 
been related by competent medical evidence to the veteran's 
brief period of active duty service.    

As noted above, service connection requires:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in- service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson, supra.

Though no psychiatric problem was shown during ACDUTRA, the 
veteran was diagnosed with a psychiatric condition three to 
four years after such service.  The question remaining for 
consideration is thus whether the evidence establishes that a 
medical nexus, or relationship, exists between the a 
psychiatric disorder, first diagnosed post service, and the 
veteran's brief period of active military service.  In this 
regard, the Board notes that the above mentioned medical 
records contain no evidence of a link between the diagnosed 
conditions and the veteran's military service.  A review of 
the file reveals that no examiner related his psychiatric 
problems to his military service.  

In short, none of the evidence currently of record includes 
even a suggestion of a medical nexus between the veteran's 
brief period of active duty service and his psychiatric 
disorder first shown years after service.  Additionally, the 
veteran has not identified or alluded to the existence of any 
such medical evidence.  Without evidence of psychiatric 
problems beginning during service, or medical evidence 
linking psychiatric conditions first shown years after 
service to the veteran's brief period of service, there is no 
basis upon which to grant service connection for a 
psychiatric disorder. 

Addressing the matter of whether the veteran has PTSD related 
to service, the Board notes that service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (conforming to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV)); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  

Regarding the first element, the Court has stated that a 
"clear diagnosis" should be an "unequivocal" one.  Cohen 
v. Brown, 10 Vet. App 128, 139 (1997).  In the instant case, 
while the veteran has been treated for psychiatric problems 
for more than 20 years, he has never been diagnosed with PTSD 
or even questionable PTSD.  Clearly, no psychiatric 
professional has provided a clear and unequivocal diagnosis 
of the condition in accordance with 38 C.F.R. § 4.125(a) 
(conforming to the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV)).  
Additionally, the veteran was not in combat and he has not 
indicated that he was present for or witnessed a stressful 
incident during service that caused the onset of PTSD.  While 
he noted that deaths in the family may have contributed to 
his mental problems, such deaths have nothing to do with the 
veteran's brief period of active duty.  Without a clear 
diagnosis of PTSD related to a verified event during service, 
service connection for this condition is not warranted.  

In addition to the medical evidence, the Board has considered 
the veteran's assertions, reflected in statements in 
connection with the claim on appeal.  However, as a layman 
without appropriate medical training and expertise, the 
veteran simply is not competent to render a probative opinion 
on a medical matter-such as whether there is a medical 
relationship between a current psychiatric disorder and his 
military service.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).  

Under these circumstances, the Board finds that the claim for 
service connection for a psychiatric disorder, to include 
PTSD, must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, in the absence of competent and 
persuasive evidence to support the claim, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a psychiatric disorder to include PTSD 
is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


